846 F.2d 69Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.ANTON LEASING, INC., Plaintiff-Appellee,v.Richard ENGRAM, Jr., Defendant-Appellant,v.PHANTON LEASING, INC., Third Party Defendant-Appellee.
No. 87-1149.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1987.Decided April 14, 1988.

Richard Engram, Jr., appellant pro se.
Stanley P. Klein, Klein & Greenspun, Mark A. Binstock, Kerman & Binstock, for appellees.
Before CHAPMAN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Richard Engram appeals from an order remanding this breach of contract case to state court.  Engram received the summons and complaint on May 29, 1986.  He filed his removal petition in the district court of Maryland on April 7, 1987.  The district court granted the plaintiff's remand motion because Engram failed to file his removal petition in that court within thirty days of receiving the complaint as prescribed by 28 U.S.C. Sec. 1446(b).  The court stated that the time limitations of Sec. 1446(b) are mandatory and must be strictly construed.  The court also found that because Engram's right to remove the case was clear from the face of the pleadings, no exception to the thirty-day limit would apply.


2
Engram brought this appeal stating that the time limitation should be tolled on equitable grounds because he had filed a timely removal petition;  however, it had been filed in the wrong district court.


3
Because we find that we lack jurisdiction, we will not review Engram's appeal from the district court's remand order.  With certain exceptions not applicable here, a district court order remanding a case to state court is nonappealable.  28 U.S.C. Sec. 1447(d) ("An order remanding a case to the State court from which it was removed is not reviewable on appeal or otherwise.");   see also Gravitt v. Southwestern Bell Tel. Co., 430 U.S. 723 (1977) (remand orders based on Sec. 1447(c) for lack of jurisdiction are not reviewable).  Accordingly, we dismiss the appeal.  As the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


4
DISMISSED.